Order entered September 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00982-CV

                              WILLIAM D. SHEETZ, Appellant

                                                V.

                             YOLANDA SLAUGHTER, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. 08-10401-A

                                            ORDER
       Before the Court is the August 26, 2014 motion of Cathye Moreno, Official Court

Reporter for County Court at Law No. 1 of Dallas County, Texas, for an extension of time to file

the reporter’s record. Ms. Moreno has informed the Court that she is waiting on payment. We

GRANT the motion TO THE EXTENT that Ms. Moreno file, on or before SEPTEMBER 18,

2014, either: (1) the reporter’s record; or (2) written verification that appellant has not paid for

the record. We CAUTION appellant that if the Court receives written verification of no

payment, the Court will order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

                                                       /s/   ADA BROWN
                                                             JUSTICE